DETAILED ACTION
The request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 24 January 2022 has been entered.  In addition, this action is in response to amendments and preliminary amendments filed 24 January 2022 and 8 February 2022 respectively and arguments filed 24 January 2022 and 8 February 2022 for application 15/386946 filed 21 December 2016. Currently claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 24 January 2022 and 8 February 2022 have been fully considered but they are not persuasive. 

Specifically, the Applicant Argues:
With regard to amended independent claim 14, the cited references do not teach, suggest, or describe the recitations of this claim as amended for "ranking elements in the modified collection based on the frequency to form ranked elements, determining one or more contexts for the query based on the ranked elements of the modified collection, determining a timing of each sentence in the modified collection, scoring sentences in the modified collection based the timing and the one or more contexts, and selecting one or more sentences from the modified collection with highest scores to form the context sentences." The Office Action alleges that Banchs teaches these recitations at page 39, Section 2.1 and page 40, Section 2.2. The Applicant respectfully disagrees. The cited portions of Banchs teach using scores applied at the utterance level and over history vectors ( page 39, Section 2.1) and constructing a vector space model representation using term frequency-inverse document frequency (TD-IDF) weighting (page 40, Section 2.2). These portions of Banchs do not, however teach or suggest "ranking elements in the modified collection based on the frequency to form ranked elements.” Rather, Banchs teaches using TD-IDF, which performs ranking based on an inverse document frequency. Moreover, because Banchs teaches ranking on inverse document frequency rather than the frequency of ranked elements, this reference also cannot teach or suggest the recitations of claim 14 for "determining one or more contexts for the query based on the ranked elements of the modified collection." Banchs also does not teach or suggest the recitations of claim 14 for "determining a timing of each sentence in the modified collection" or "scoring sentences in the modified collection based the timing and the one or more contexts." The cited portion of Banchs teaches a damping or "forgetting" factor, but provides no disclosure regarding determining the timing of each sentence in a modified collection and scoring sentences based on the timing and one or more contexts. Accordingly, Banchs does not teach or suggest the recitations of claim 14 set forth above.

Examiner’s Response
The Examiner respectfully disagrees and notes that, during examination, a claim must be given its broadest reasonable interpretation consistent with the specification (M.P.E.P. 2173.01(1), M.P.E.P. 2111.01(11).) As set forth in the 15 October 2021 FOA, Banchs does teach these limitations. Specifically, Banchs teaches “analyzing the modified collection to determine a frequency each element appears in the modified collection, ranking elements in the modified collection based on the frequency to form ranked elements, determining one or more contexts for the query based on the ranked elements of the modified collection,” because he teaches the analysis of a query/utterance in the context of other turns in a current dialogue as well as in the context of previous full dialogues such that the current and past queries/ utterances form the collection of sentences. The element ranking through TF-IDF (which includes explicitly the term/element frequency for each element in the query and dialogue turn/utterance) is being used to establish a context (vector space representation) for the current query and is being interpreted to comprise the determination of a number of times (frequency) of the appearance of a word (element) in the modified collection (a document); in other words, the TF-IDF is a metric for determining/ranking the relative importance of particular elements/words in an utterance according to the frequency of appearance of that word in the collection of the dialogue (modified as noted above to account for substitutable vocabulary semantic equivalents). This is used to construct a vector space representation (a context) of each utterance, including the current query, which corresponds to/is used to identify contexts in the form of a set of “ candidate utterances” which are previous sentences in the dialogues that have a similarity score that indicates a contextual match to the current query vector representation, (viz., [p. 38, Section 2.1, p. 40, Section 2.2, p. 41, Section 3.1, Figure 1,Table 2] “In the case of a mature dialogue, when there are more terms into the vocabulary learning repository, every term matched in the input is replaced by its corresponding definition stored in the vocabulary learning database., For each turn in the dialogue collection, a vector space model representation was constructed. For this, the standard bag-of-words weighting scheme known as TF-IDF was used... Finally, a vector space model representation was also computed for each full dialogue in the collection. For this bag-of-words model at the dialogue level, both utterance and context information were taken into account. Again, the TF-IDF weighting scheme was used .. When the user asks IRIS about having some paella today, IRIS is already able to associate it with seafood as it was stated in the user’s provided definition.) Moreover, Banchs also teaches “determining a timing of each sentence in the modified collection,” because he teaches a determination of the (relative) recency of previous dialogue turns (sentence in the modified collection) which is a determination of timing at least in a BRI sense (viz.,[p. 39, Section 2.1] In other to facilitate possible topic changes along the dialogue evolution, a damping or “forgetting” factor is used for giving more importance to the most recent utterances in the dialogue history..) Finally, Banchs teaches "scoring sentences in the modified collection based the timing and the one or more contexts" because he teaches that the dialogue history is updated using the temporal damping/forget factor and then used to identify the highest scoring candidate utterances such these candidate utterances are the context sentences because they are sentences in previous dialogues that are found to be most contextually relevant to the current query both in terms of time and in terms of TF-IDF metrics (-viz., [p. 39, Section 2.1] ... A single vector representation is then computed for the currently updated dialogue history after applying the damping factor. The cosine similarity between this vector and the vector representations for each full dialogue stored in the dialogue database are computed and used along with the utterance-level score for generating a final rank of candidate utterances. ) It is noted, however, that, as indicated in the current NOFA, the claim limitation “select a set number of the highest ranked elements of the modified collection as one or more contexts” is not found in Banchs. However, this limitation is found in the new grounds of rejection in view of Banchs, Mizukami, and Xu.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14, 18, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Banchs et al (“IRIS: a Chat-oriented Dialogue System based on the Vector Space Model”, Proceedings of the 50th Annual Meeting of the Association for Computational Linguistics, 8-14 July 2012, pp. 37-42), hereinafter referred to as Banchs, in view of Mizukami et al (“Adaptive Selection From Multiple Response Candidates in Example-Based Dialogue”, 2015 IEEE Workshop on Automatic Speech Recognition and Understanding (ASRU), Scottsdale, AZ, 2015, pp. 784-790),  hereinafter referred to as Mizukami, and in further view of Xu et al. (“Improving the Effectiveness of Information Retrieval with Local Context Analysis”, ACM Transactions on Information Systems, Vol. 18, No. 1, January 2000, pp. 79-112), hereinafter referred to as Xu. 

In regard to claim 14, Banchs teaches a method for emotionally intelligent automated chatting, the method comprising: collecting a query from a user ([p. 38, Section 2.1, Figure 1,Table 2] For each new input from the user, the dialogue management module makes a series of actions that, after a decision process, can lead to different types of responses..; wherein a user utterance (=query) is received by a system configured such as shown in Figure 1 which produces a response to the utterance which may be part of a long conversation developed interactively between the user and the system with the capacity to entertain and emotionally support the user such as shown in Table 2);  responsive to collecting the query from the user: determining context sentences for the query, wherein determining the context sentences comprises: 36analyzing a collection with a vocabulary index utilizing a machine learning algorithm, wherein the collection includes the query ([p. 38, Section 2.1, p. 41, Section 3.1, Figure 1,Table 2] In the case of a mature dialogue, when there are more terms into the vocabulary learning repository, every term matched in the input is replaced by its corresponding definition stored in the vocabulary learning database., When the user asks IRIS about having some paella today, IRIS is already able to associate it with seafood as it was stated in the user’s provided definition.; wherein machine learning is used (in response to receiving a user query/utterance) to analyze a query/utterance in the context of other turns in a current dialogue as well as in the context of previous full dialogues such that current and past queries/utterances form the collection of sentences, wherein this collection is being used to establish a context for the current query, and wherein a vocabulary repository is learned over time, possibly including external definitional data sources, that is indexed because it forms an association between placeholders such as <self-name> and <other names>  and the users name or an association between “paella” and “seafood” such that this associative reference is being interpreted as an indexing reference), determining replaceable elements in the collection based on the analysis of the collection and replacing the replaceable elements with a corresponding topic element to form a modified collection ([p. 41, Section 3.1, p. 41, Section 3.1, Figure 1,Table 4] The dynamic replacement module substitutes the term paella by its definition, which has been previously stored in the vocabulary learning repository when turn 9 was processed., The actual user input is finally vectorized in turn 11 is the following one: so do you want some it is a Spanish food yellow rice with some seafood on it today?, which is the utterance used by IRIS to retrieve and select the response it provides in turn 12. ; wherein particular elements in each dialogue turn stored in the response/utterance collection are replaced by other elements to form a modified utterance/modified collection such as “paella” being replaced by an extended definition of “paella”), analyzing the modified collection to determine a frequency each element appears in the modified collection, ranking elements in the modified collection based on the frequency to form ranked elements, determining one or more contexts for the query based on the ranked elements of the modified collection, …  ([p. 39, Section 2.1, p. 40, Section 2.2] The first score is applied at the utterance level. It computes the cosine similarities between the current user input vector and all single utterances stored in the database. This score is used for retrieving a large amount of candidate utterances from the dialogue database, generally between 50 and 100, depending on the absolute value of the associated scores., For each turn in the dialogue collection, a vector space model representation was constructed. For this, the standard bag-of-words weighting scheme known as TF-IDF was used (Spark, 1972; Salton and Buckley, 1988). … Also during the tokenization phase, all self-references to current speaker names in the utterances were replaced by the placeholder, as well as all references to the names of other speakers participating in the same dialogue were replaced by the place-holder. Finally, a vector space model representation was also computed for each full dialogue in the collection. For this bag-of-words model at the dialogue level, both utterance and context information were taken into account. Again, the TF-IDF weighting scheme was used.; wherein TF-IDF, a metric for determining/weighting/ranking the relative importance of elements/words in an utterance according to the frequency of appearance of that word in the collection of the dialogue (modified as noted above to account for substitutable vocabulary semantic equivalents), is used to construct a vector space representation of each utterance, including the current query, which is used to identify contexts in the form of a set of “candidate utterances” which are previous sentences in the dialogues that have a similarity score that indicates a contextual match to the current query vector representation), determining a timing of each sentence in the modified collection ([p. 39, Section 2.1] In other to facilitate possible topic changes along the dialogue evolution, a damping or “forgetting” factor is used for giving more importance to the most recent utterances in the dialogue history..; wherein the timing of the previous utterances is used to weight the more recent utterances more than the older utterances.), scoring sentences in the modified collection based the timing and the one or more contexts, and selecting one or more sentences from the modified collection with highest scores to form the context sentences ([p. 39, Section 2.1] … A single vector representation is then computed for the currently updated dialogue history after applying the damping factor. The cosine similarity between this vector and the vector representations for each full dialogue stored in the dialogue database are computed and used along with the utterance-level score for generating a final rank of candidate utterances. ; wherein the dialogue history is updated using the temporal damping/forget factor and then used to identify the highest scoring candidate utterances and wherein these candidate utterances are the context sentences because they are sentences in previous dialogues that are found to be most contextually relevant to the current query both in terms of time and in terms of TF-IDF metrics);…selecting a result response from the response database based on relevancy scores and providing the result response to the user in reply to the query ([p. 39, Section 2.1, Table 4] … The dialogue management module randomly selects one of the top ranked utterances and prompts back to the user the corresponding reply (from the dialogue database) to the winning utterance. ; wherein the system responds to the user with a reply that corresponds to the utterance with the winning relevance score.). 
However, Banchs does not explicitly teach selecting a set number of highest ranked elements of the modified collection a one or more contexts … semantically analyzing each sentence of the context sentences; determining an emotion label for every sentence in the context sentences based on the semantic analyzing to form labeled sentences, wherein the emotion label identifies a user tone for a sentence; assign an emotion label to each sentence in the context sentences utilizing a sentiment analysis model to form labeled sentences; assign a relevancy score … based on … the labeled sentences.  In other words, Banchs does not explicitly teach semantic analysis for sentiment detection. Moreover, Banchs does not disclose the of a neural network in his conversational framework. In addition, although Banchs identifies contexts according to tf-IDF word weights (a ranking), he does not disclose that only a specified number of the highest ranking elements are selected as contexts.
However,  Mizukami, in the analogous environment of automatic dialogue system design, teaches semantically analyzing each sentence of the context sentences; determining an emotion label for every sentence in the context sentences based on the semantic analyzing to form labeled sentences, wherein the emotion label identifies a user tone for a sentence; ([p. 785, Section 2.2, p. 786, Section 3, p. 787, Section 4.2.2, Table 2], For example, when the dialogue system makes a funny joke, the user may laugh or praise the system. These user feedback utterances express the user’s opinion or feeling about the response, and it is useful to estimate satisfaction at test time using these utterances, removing the need for explicit annotation. Thus, we propose to predict user satisfaction score directly by analyzing this feedback., Vector Regression [9], which has proven effective in previous work on dialogue quality estimation [16]. For the t-th tri-turn in the training data, we have a labeled satisfaction score st which is to be estimated by a regression model R(mt) given the user feedback utterance mt as input. As input variables of the regression, we use occurrences of words, word classes defined by Japanese Word Net [17], and sentiment orientation scores calculated by a sentiment lexicon [18]. Specifically, we use the following features:… The sentiment lexicon features intuitively capture information such as “utterances including sentimentally charged words express positive or negative opinions about the previous utterance.”, Specifically, we estimate satisfaction data sest = sest,1,...,sest,|Le| where each value represents the current user’s satisfaction with a particular dialogue response in the list Le = q1, r1,1,q1, r1,2,...qv, rv,wv which enumerates all the query-response pairs in example database e.; wherein, for each utterance-system response-user feedback in the database, a label in the form of a level of satisfaction is implicitly deduced and is assigned to the user response but is also associated with any user query utterance and the system response, thereby assigning an emotional label to each sentence in the context sentences (i.e., the set of previous dialogue turns derived from a query) with this label being indicative of a level of emotional satisfaction which, in a BRI sense, also encompasses a tone reflective of particular emotions (for example, that the user is laughing or praising the system) that are mapped accordingly onto a level of emotional satisfaction (e.g., “happy” or “dissatisfied”) and where it is noted that the sentiment analysis is specifically intended to discern utterances with “sentimentally charged words” that are indicative of positive or negative opinions (i.e., the “sentimentally charged words” in a BRI sense correspond to a tone.) assign a relevancy score to each response in the response database based on the query and the labeled sentences; selecting a result response from the response database based on the relevancy scores; and providing the result response to the user in reply to the query ([p. 787, Section 4.2, Table 1, Table 3], Both methods select the query q that has the highest similarity to user utterance q , and obtain its corresponding response set r from multi-response example database emulti: <equation 3>  Next, we select a response r that has the highest expected satisfaction C(q, r) in response utterance candidates r: <equation 4>.; wherein a set of candidate responses are found by finding the candidate utterance/context sentence most similar to the current query and then evaluating the responses using the expected satisfaction/relevance metric C such that the highest scoring response is selected as the reply to the user and wherein the number of such candidate responses is predetermined since the database has already formed the association between the utterance/context sentence most similar to the current query with this list of candidate responses such as shown in Table 1 for instance.) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Banchs to incorporate the teachings of Mitzukami to assign emotional labels, corresponding to a user tone, to sentences using a semantic sentiment analysis model and use this labeling in selecting a response to a user in an automatic dialogue system. The modification would have been obvious because one of ordinary skill would have been motivated to improve the satisfaction quality of an automated reply in an interactive conversation by taking into account implicitly and explicitly learned preferences of the user according to user emotional state/tone derived from sentiment analysis  ([Abstract, p. 789, Section 6, Figure 3, Figure 4]).
However, Banchs and Mitzukami do not explicitly teach selecting a set number of highest ranked elements of the modified collection a one or more contexts. Mitzukami does not disclose a frequency-based method for determining contexts/context sentences.
However,  Xu, in the analogous environment of information retrieval, teaches responsive to collecting the query from the user: determining context sentences for the query, wherein determining the context sentences comprises: 36analyzing a collection with a vocabulary index utilizing a machine learning algorithm, wherein the collection includes the query, determining replaceable elements in the collection based on the analysis of the collection and replacing the replaceable elements with a corresponding topic element to form a modified collection, analyzing the modified collection to determine a frequency each element appears in the modified collection, ranking elements in the modified collection based on the frequency to form ranked elements, determining one or more contexts for the query based on the ranked elements of the modified collection, selecting a set number of highest ranked elements of the modified collection a one or more contexts ([p. 81, Section 1, p. 84, Section 4.1, pp. 85-88, Section 4.2, p. 104, Section 13] Concepts can be as simple as single terms and pairs of terms. More sophisticated concepts are nouns and noun phrases., We can model a cluster of documents that are ranked highly for a query Q but are not relevant to it as the retrieval set for a different query Q9. Q and Q9 share many terms but are about two completely different topics. For example, Q can be “DNA testing and crime,” while Q9 can be “DNA testing for treating cancer.” If we search for the query “DNA testing and crime,” we m ay retrieve many documents about “DNA testing for treating cancer.”, Our approach is to prefer concepts cooccurring with more query terms over those cooccurring with fewer query terms for query expansion. Specifically, we will derive a function f~c, Q! which measures how good a concept c is for expanding query Q based on c’s cooccurrence with wi’s in S. All concepts are ranked by f, and the best concepts are added to Q…. The larger the number of cooccurrences, the less likely that c cooccurs with wi by chance. Let N be the number of documents in C, Nc the number of documents that contain c, and co~c, wi! the number of cooccurrences between c and wi in S. We proposed the following metric to measure the degree of cooccurrence of c with wi:… where tf(c, d) and tf(wi, d) are the frequencies of c and wi in document d, respectively…. Function f is used by local context analysis for ranking concepts. Because the idf values of the query terms are used as exponents in the formula, cooccurrence with a rare query term will have a bigger impact on f~c, Q! than cooccurrence with a frequent query term…. In summary, local context analysis takes these steps to expand a query Q on a collection C: (1) Perform an initial retrieval on C to get the top-ranked set S for Q. (2) Rank the concepts in the top-ranked set using the formula f~c, Q!. (3) Add the best k concepts to Q., Local context analysis assumes that query words and their alternatives have some chance to cooccur in a collection. In other words, it assumes that vocabulary X and its alternative Y are used together in some documents D in a collection. When a user posts a query written in X, we search for it and find documents D. Then from documents D we find the alternative vocabulary Y and use it to expand the query., wherein given a query (characterized by a set of elements/words), replaceable elements (topics/concepts) by analyzing (using words, conceptual phrases, and vocabulary alternatives) a modified collection (of pertinent documents) in which the set of documents/collection has been modified to include the replaceable elements (alternative vocabulary) in that collection (i.e., phrases or single or multiple nouns are replaced by concepts) such that this analysis computes the frequency/number of times each element (query word/element and concept/topic/replaceable element in the form of tf-idf metrics tf(c,d), tf(w_i,d)) in order to determine the co-occurrence frequency of a topic/replaceable element over each of a set of documents, such that the concepts/words are ranked according using frequency (specifically, by means of the function f(c,Q) which depends directly on the co-occurrence frequency) in order to establish the context of the query relative to the (pertinent) set of documents/modified collection, and such that only the k highest ranking concepts/replaceable elements/topics thereby found are used determine the context of the query.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Banchs and Mitzukami to incorporate the teachings of Xu to determine context sentences by 36analyzing a collection with a vocabulary index utilizing a machine learning algorithm, determining replaceable elements in the collection based on the analysis of the collection and replacing the replaceable elements with a corresponding topic element to form a modified collection, analyzing the modified collection to determine a frequency each element appears in the modified collection, ranking elements in the modified collection based on the frequency to form ranked elements, determining one or more contexts for the query based on the ranked elements of the modified collection, selecting a set number of highest ranked elements of the modified collection a one or more contexts. The modification would have been obvious because one of ordinary skill would have been motivated to improve the information retrieval in an automated interactive query response framework through effective and robust query expansion by determining and using set of the highest topic associated with the query corresponding to a context as determined through word/term frequency-based analysis over a set contextualized documents  (Xu, [Abstract, pp. 80-81, section 1, p. 110, Section 17, Table II, Table III])

In regard to claim 18, rejection of claim 14 is incorporated and Banchs further teaches wherein the collection further includes a previously received query from the user ([p. 37, Section 1, pp. 40-41, Section 3.1] In addition to the current user input, which is compared with all existent utterances in the database, a vector representation of the current dialogue history is also compared with vector representations of full dialogues in the database., IRIS is much more centered on the sports topic as this context information has been already provided by the stored dialogue history of the previous chat session with this particular user.; wherein all previous utterances of the user are stored in a database, including those across disparate dialogue sessions)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Banchs to incorporate the teachings of Mitzukami and Xu as pointed out for claim 14.

In regard to claim 19, Banchs teaches a system for an emotionally intelligent chat bot, the system comprising: at least one processor; and a memory for storing and encoding computer executable instructions that, when executed by the at least one processor cause the at least one processor to: collect a query from a user ([p. 38, Section 2.1, Figure 1,Table 2] As seen from the picture, the whole system comprises seven processing modules and three repositories… For each new input from the user, the dialogue management module makes a series of actions that, after a decision process, can lead to different types of responses..; wherein a user utterance (=query) is received by a system configured such as shown in Figure 1 which produces a response to the utterance which may be part of a long conversation developed interactively between the user and the system with the capacity to entertain and emotionally support the user such as shown in Table 2); responsive to collecting the query from the user: determining one or more context sentences for the query based at least in part on the query, wherein determining one or more context sentences comprises: ([p. 38, Section 2.1, p. 41, Section 3.1, Figure 1,Table 2] In the case of a mature dialogue, when there are more terms into the vocabulary learning repository, every term matched in the input is replaced by its corresponding definition stored in the vocabulary learning database., When the user asks IRIS about having some paella today, IRIS is already able to associate it with seafood as it was stated in the user’s provided definition.; wherein machine learning is used (in response to receiving a user query/utterance) to analyze a query/utterance in the context of other turns in a current dialogue as well as in the context of previous full dialogues such that current and past queries/utterances form the collection of sentences, wherein this collection is being used to establish a context for the current query, and wherein a vocabulary repository is learned over time, possibly including external definitional data sources, that is indexed because it forms an association between placeholders such as <self-name> and <other names>  and the users name or an association between “paella” and “seafood” such that this associative reference is being interpreted as an indexing reference), replacing replaceable elements in a collection to including the query and at least one previously received query with a corresponding topic element to form a modified collection;  ([p. 41, Section 3.1, p. 41, Section 3.1, Figure 1,Table 4] The dynamic replacement module substitutes the term paella by its definition, which has been previously stored in the vocabulary learning repository when turn 9 was processed., The actual user input is finally vectorized in turn 11 is the following one: so do you want some it is a Spanish food yellow rice with some seafood on it today?, which is the utterance used by IRIS to retrieve and select the response it provides in turn 12. ; wherein particular elements in each dialogue turn stored in the response/utterance collection are replaced by other elements to form a modified utterance/modified dialogue interaction such as “paella” being replaced by an extended definition of “paella”), analyzing the modified collection to determine a frequency that elements appear in the modified collection, ranking elements in the modified collection based on the frequency to form ranked elements, …,  and selecting one or more sentences from the modified collection based, at least in part, on the contexts to form the context sentences ([p. 39, Section 2.1, p. 40, Section 2.2] The first score is applied at the utterance level. It computes the cosine similarities between the current user input vector and all single utterances stored in the database. This score is used for retrieving a large amount of candidate utterances from the dialogue database, generally between 50 and 100, depending on the absolute value of the associated scores., For each turn in the dialogue collection, a vector space model representation was constructed. For this, the standard bag-of-words weighting scheme known as TF-IDF was used (Spark, 1972; Salton and Buckley, 1988). … Also during the tokenization phase, all self-references to current speaker names in the utterances were replaced by the placeholder, as well as all references to the names of other speakers participating in the same dialogue were replaced by the place-holder. Finally, a vector space model representation was also computed for each full dialogue in the collection. For this bag-of-words model at the dialogue level, both utterance and context information were taken into account. Again, the TF-IDF weighting scheme was used.; wherein TF-IDF, a metric for determining/weighting/ranking the relative importance of elements/words in an utterance according to the frequency of appearance of that word in the collection of the dialogue interaction utterances (modified as noted above to account for substitutable vocabulary semantic equivalents), is used to construct a vector space representation of each utterance, including the current query, which is used to identify contexts in the form of a set of “candidate utterances” which are previous sentences in the dialogues that have a similarity score that indicates a contextual match to the current query vector representation), … and providing the result response to the user in reply to the query ([p. 39, Section 2.1, Table 4] … The dialogue management module randomly selects one of the top ranked utterances and prompts back to the user the corresponding reply (from the dialogue database) to the winning utterance. ; wherein the system responds to the user with a reply that corresponds to the utterance with the winning relevance score.). 
However, Banchs does not explicitly teach selecting a set number of the highest ranked elements of the modified collection as one or more contexts … assigning an emotion label to each sentence in the one or more context sentences to form labeled sentences, wherein the emotion label identifies a user tone for a sentence; selecting a result response from a response database based on the labeled sentences.  In other words, Banchs does not explicitly teach semantic analysis for sentiment detection. In addition, although Banchs identifies contexts according to tf-IDF word weights (a ranking), he does not disclose that only a specified number of the highest ranking elements are selected as contexts.
However,  Mizukami, in the analogous environment of automatic dialogue system design, teaches assigning an emotion label to each sentence in the one or more context sentences to form labeled sentences, wherein the emotion label identifies a user tone for a sentence; wherein the emotion label identifies a user tone for a sentence; ([p. 785, Section 2.2, p. 786, Section 3, p. 787, Section 4.2.2, Table 2], For example, when the dialogue system makes a funny joke, the user may laugh or praise the system. These user feedback utterances express the user’s opinion or feeling about the response, and it is useful to estimate satisfaction at test time using these utterances, removing the need for explicit annotation. Thus, we propose to predict user satisfaction score directly by analyzing this feedback., Vector Regression [9], which has proven effective in previous work on dialogue quality estimation [16]. For the t-th tri-turn in the training data, we have a labeled satisfaction score st which is to be estimated by a regression model R(mt) given the user feedback utterance mt as input. As input variables of the regression, we use occurrences of words, word classes defined by Japanese Word Net [17], and sentiment orientation scores calculated by a sentiment lexicon [18]. Specifically, we use the following features:… The sentiment lexicon features intuitively capture information such as “utterances including sentimentally charged words express positive or negative opinions about the previous utterance.”, Specifically, we estimate satisfaction data sest = sest,1,...,sest,|Le| where each value represents the current user’s satisfaction with a particular dialogue response in the list Le = q1, r1,1,q1, r1,2,...qv, rv,wv which enumerates all the query-response pairs in example database e.; wherein, for each utterance-system response-user feedback in the database, a label in the form of a level of satisfaction is implicitly deduced and is assigned to the user response but is also associated with any user query utterance and the system response, thereby assigning an emotional label to each sentence in the context sentences (i.e., the set of previous dialogue turns derived from a query) with this label being indicative of a level of emotional satisfaction which, in a BRI sense, also encompasses a tone reflective of particular emotions (for example, that the user is laughing or praising the system) that are mapped accordingly onto a level of emotional satisfaction (e.g., “happy” or “dissatisfied”) and where it is noted that the sentiment analysis is specifically intended to discern utterances with “sentimentally charged words” that are indicative of positive or negative opinions (i.e., the “sentimentally charged words” in a BRI sense correspond to a tone.) selecting a result response from a response database based on the labeled sentences and provide the result response to the user in reply to the query ([p. 787, Section 4.2, Table 1, Table 3], Both methods select the query q that has the highest similarity to user utterance q , and obtain its corresponding response set r from multi-response example database emulti: <equation 3>  Next, we select a response r that has the highest expected satisfaction C(q, r) in response utterance candidates r: <equation 4>.; wherein a set of candidate responses are found by finding the candidate utterance/context sentence most similar to the current query and then evaluating the responses using the expected satisfaction/relevance metric C such that the highest scoring response is selected as the reply to the user and wherein the number of such candidate responses is predetermined since the database has already formed the association between the utterance/context sentence most similar to the current query with this list of candidate responses such as shown in Table 1 for instance.) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Banchs to incorporate the teachings of Mitzukami to assign emotional labels, corresponding to a user tone, to sentences using a semantic sentiment analysis model and use this labeling in selecting a response to a user in an automatic dialogue system. The modification would have been obvious because one of ordinary skill would have been motivated to improve the satisfaction quality of an automated reply in an interactive conversation by taking into account implicitly and explicitly learned preferences of the user according to user emotional state/tone derived from sentiment analysis  ([Abstract, p. 789, Section 6, Figure 3, Figure 4]).
However, Banchs does not explicitly teach selecting a set number of the highest ranked elements of the modified collection as one or more contexts.  Mitzukami does not disclose a frequency-based method for determining contexts/context sentences.
However,  Xu, in the analogous environment of information retrieval, teaches responsive to collecting the query from the user: responsive to collecting the query from the user: determining one or more context sentences for the query based at least in part on the query, wherein determining one or more context sentences comprises: replacing replaceable elements in a collection to including the query and at least one previously received query with a corresponding topic element to form a modified collection;  analyzing the modified collection to determine a frequency that elements appear in the modified collection, ranking elements in the modified collection based on the frequency to form ranked elements, selecting a set number of the highest ranked elements of the modified collection as one or more contexts,  ([p. 81, Section 1, p. 84, Section 4.1, pp. 85-88, Section 4.2, p. 104, Section 13], Concepts can be as simple as single terms and pairs of terms. More sophisticated concepts are nouns and noun phrases., We can model a cluster of documents that are ranked highly for a query Q but are not relevant to it as the retrieval set for a different query Q9. Q and Q9 share many terms but are about two completely different topics. For example, Q can be “DNA testing and crime,” while Q9 can be “DNA testing for treating cancer.” If we search for the query “DNA testing and crime,” we m ay retrieve many documents about “DNA testing for treating cancer.”, Our approach is to prefer concepts cooccurring with more query terms over those cooccurring with fewer query terms for query expansion. Specifically, we will derive a function f~c, Q! which measures how good a concept c is for expanding query Q based on c’s cooccurrence with wi’s in S. All concepts are ranked by f, and the best concepts are added to Q…. The larger the number of cooccurrences, the less likely that c cooccurs with wi by chance. Let N be the number of documents in C, Nc the number of documents that contain c, and co~c, wi! the number of cooccurrences between c and wi in S. We proposed the following metric to measure the degree of cooccurrence of c with wi:… where tf(c, d) and tf(wi, d) are the frequencies of c and wi in document d, respectively…. Function f is used by local context analysis for ranking concepts. Because the idf values of the query terms are used as exponents in the formula, cooccurrence with a rare query term will have a bigger impact on f~c, Q! than cooccurrence with a frequent query term…. In summary, local context analysis takes these steps to expand a query Q on a collection C: (1) Perform an initial retrieval on C to get the top-ranked set S for Q. (2) Rank the concepts in the top-ranked set using the formula f~c, Q!. (3) Add the best k concepts to Q., Local context analysis assumes that query words and their alternatives have some chance to cooccur in a collection. In other words, it assumes that vocabulary X and its alternative Y are used together in some documents D in a collection. When a user posts a query written in X, we search for it and find documents D. Then from documents D we find the alternative vocabulary Y and use it to expand the query., wherein given a query (characterized by a set of elements/words), replaceable elements (topics/concepts) by analyzing (using words, conceptual phrases, and vocabulary alternatives) a modified collection (of pertinent documents) in which the set of documents/collection has been modified to include the replaceable elements (alternative vocabulary) in that collection (i.e., phrases or single or multiple nouns are replaced by concepts) such that this analysis computes the frequency/number of times each element (query word/element and concept/topic/replaceable element in the form of tf-idf metrics tf(c,d), tf(w_i,d)) in order to determine the co-occurrence frequency of a topic/replaceable element over each of a set of documents, such that the concepts/words are ranked according using frequency (specifically, by means of the function f(c,Q) which depends directly on the co-occurrence frequency) in order to establish the context of the query relative to the (pertinent) set of documents/modified collection, and such that only the k highest ranking concepts/replaceable elements/topics thereby found are used determine the context of the query 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Banchs and Mitzukami to incorporate the teachings of Xu to determine one or more context sentences for the query based at least in part on the query by replacing replaceable elements in a collection to including the query and at least one previously received query with a corresponding topic element to form a modified collection,  analyzing the modified collection to determine a frequency that elements appear in the modified collection, ranking elements in the modified collection based on the frequency to form ranked elements, and selecting a set number of the highest ranked elements of the modified collection as one or more contexts. The modification would have been obvious because one of ordinary skill would have been motivated to improve the information retrieval in an automated interactive query response framework through effective and robust query expansion by determining and using set of the highest topic associated with the query corresponding to a context as determined through word/term frequency-based analysis over a set contextualized documents  (Xu, [Abstract, pp. 80-81, section 1, p. 110, Section 17, Table II, Table III])

In regard to claim 20, rejection of claim 19 is incorporated and Banchs further teaches wherein the at least one processor is operative to: receive an answer from the user in reply to the result response; analyze the answer to determine user feedback for the result response ([p. 39, Section 2.1] The user has to include one of three possible adaptations commands at the beginning of her/his new turn. The three adaptation commands recognized by IRIS are: ban (*), reinforce (+), and discourage (–). By using any of these three characters as the first character in the new turn, the user is requesting IRIS to modify the vector space representation of the previous selected response as follows…. ; wherein the answer of the user in response to the automated reply is analyzed to look for symbolic feedback indicators corresponding to how the user feels about that reply with the user rendering a judgement in the form of banning, reinforcing, or discouraging that reply.), 38wherein determine the one or more context sentences for the query based at least on the query is performed utilizing a context summary system ([p. 37, Section 1, p. 38, Section 2.1] IRIS uses a dual search strategy. In addition to the current user input, which is compared with all existent utterances in the database, a vector representation of the current dialogue history is also compared with vector representations of full dialogues in the database., In the case of a mature dialogue, when there are more terms into the vocabulary learning repository, every term matched in the input is replaced by its corresponding definition stored in the vocabulary learning database.; wherein machine learning is used to analyze a query/utterance in the context of other turns in a current dialogue as well as in the context of previous full dialogues such that current and past queries/utterances form the collection of sentences, wherein this collection is being used to establish a context for the current query, and wherein the vector space representation of dialogues as well as particular utterances is a context summary model), …, and wherein select the result response from the response database based on the … sentences is performed utilizing a response prediction system ([p. 39, Section 2.1, Table 4] … The dialogue management module randomly selects one of the top ranked utterances and prompts back to the user the corresponding reply (from the dialogue database) to the winning utterance. … By using any of these three characters as the first character in the new turn, the user is requesting IRIS to modify the vector space representation of the previous selected response as follows….; wherein the system selects a response to the user with a reply that corresponds to the utterance with the winning relevance score such that this predicted relevance-based selection makes use of the similarity between the current query and the stored utterances/responses with that similarity being also adaptive to the explicitly expressed user’s sentiments.) ; and train the context summary system, the sentiment system, and the response prediction system based on the user feedback ([p. 38, Section 2.1, p. 39, Section 2.1, Table 4] In the first action, the dynamic replacement module searches for possible matches between the terms within the vocabulary learning repository and the input string., The dialogue management module randomly selects one of the top ranked utterances and prompts back to the user the corresponding reply (from the dialogue database) to the winning utterance. … By using any of these three characters as the first character in the new turn, the user is requesting IRIS to modify the vector space representation of the previous selected response as follows….; wherein the context summary system is updated/trained with each response by virtue of its incorporation in the history of utterances as well as any updates to the vocabulary repository, the response prediction system is trained/updated also by virtue of the inclusion of new utterances in the vector space of utterances that are used for all subsequent dialogues, and the sentiment system is also updated by virtue of the modifications imposed on the vector space representation by the sentiment user feedback). 
However, Banchs does not explicitly teach wherein assign the emotion label to each sentence in the one or more context sentences to form labeled sentences is performed utilizing a sentiment system; … labeled … 
However,  Mizukami, in the analogous environment of automatic dialogue system design, teaches wherein assign the emotion label to each sentence in the one or more context sentences to form labeled sentences is performed utilizing a sentiment system; ([p. 785, Section 2.2, p. 786, Section 3,Table 2], Thus, we propose to predict user satisfaction score directly by analyzing this feedback., Vector Regression [9], which has proven effective in previous work on dialogue quality estimation [16]. For the t-th tri-turn in the training data, we have a labeled satisfaction score st which is to be estimated by a regression model R(mt) given the user feedback utterance mt as input. As input variables of the regression, we use occurrences of words, word classes defined by Japanese Word Net [17], and sentiment orientation scores calculated by a sentiment lexicon [18]. Specifically, we use the following features:… ; wherein, for each utterance-system response-user feedback in the database, sentiment analysis is performed to assign a label in the form of a level of satisfaction is assigned to the user response but is also associated with any user query utterance and the system response.) and wherein select the result response from the response database based on the labeled sentences is performed utilizing a response prediction system ([p. 787, Section 4.2, Table 1, Table 3], Both methods select the query q that has the highest similarity to user utterance q , and obtain its corresponding response set r from multi-response example database emulti: <equation 3>  Next, we select a response r that has the highest expected satisfaction C(q, r) in response utterance candidates r: <equation 4>.; wherein a set of candidate responses are found by finding the candidate utterance/context sentence most similar to the current query and then evaluating the responses using the expected satisfaction/relevance metric C such that the highest scoring response is selected as the reply to the user and wherein the number of such candidate responses is predetermined since the database has already formed the association between the utterance/context sentence most similar to the current query with this list of candidate responses such as shown in Table 1 for instance.) and train … the sentiment system, and the response prediction system based on the user feedback ([p. 787, Section 4.2.2], The system then estimates the user satisfaction for the example using the satisfaction prediction model R(mt), and updates the n-the element of the user satisfaction data for the next (t + 1)-th tri-turn:<equation 6>… Once the sest calculated, the system compares the current user’s predicted satisfaction with each response sest and annotated data su = su,1,...,su,|Le| for each annotator u ∈ U… ; wherein the user’s preferences are updated with each sentiment feedback label assignment such that this update also trains the sentiment system to incorporate that new information which also modifies/trains/updates the model prediction process.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Banchs to incorporate the teachings of Mitzukami to assign emotional labels to user responses to update a semantic sentiment analysis model of user preferences and update the corresponding model prediction model on the basis of it in an automatic dialogue system. The modification would have been obvious because one of ordinary skill would have been motivated to improve the satisfaction quality of an automated reply in an interactive conversation by taking into account implicitly and explicitly learned preferences of the user according to user emotional state/tone derived from sentiment analysis  ([Abstract, p. 789, Section 6, Figure 3, Figure 4]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Banchs and Mitzukami to incorporate the teachings of Xu as pointed out for claim 19.

Claims 1-5, 9, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Banchs, in view of Mizukami, in view of Xu, and in further view of Rush et al (“A Neural Attention Model for Sentence Summarization”, Proceedings of the 2015 Conference on Empirical Methods in Natural Language Processing, 17-21 September, 2015, pp. 279-389), hereinafter referred to as Rush.

In regard to claim 1, Banchs teaches a system for an emotionally intelligent chat bot, the system comprising: at least one processor; and a memory for storing and encoding computer executable instructions that, when executed by the at least one processor is operative to: collect a query from a user ([p. 38, Section 2.1, Figure 1,Table 2] As seen from the picture, the whole system comprises seven processing modules and three repositories… For each new input from the user, the dialogue management module makes a series of actions that, after a decision process, can lead to different types of responses..; wherein a user utterance (=query) is received by a system configured such as shown in Figure 1 which produces a response to the utterance which may be part of a long conversation developed interactively between the user and the system with the capacity to entertain and emotionally support the user such as shown in Table 2); responsive to collecting the query from the user: determine context sentences for the query utilizing a … and a context summary model, wherein determine the context sentences comprises: analyze a collection with a vocabulary index utilizing a machine learning algorithm, wherein the collection includes the query and at least one previously received query ([p. 37, Section 1, p. 38, Section 2.1, p. 41, Section 3.1, Figure 1,Table 2] IRIS uses a dual search strategy. In addition to the current user input, which is compared with all existent utterances in the database, a vector representation of the current dialogue history is also compared with vector representations of full dialogues in the database., In the case of a mature dialogue, when there are more terms into the vocabulary learning repository, every term matched in the input is replaced by its corresponding definition stored in the vocabulary learning database., When the user asks IRIS about having some paella today, IRIS is already able to associate it with seafood as it was stated in the user’s provided definition.; wherein machine learning is used (in response to receiving a user query/utterance) to analyze a query/utterance in the context of other turns in a current dialogue as well as in the context of previous full dialogues such that current and past queries/utterances form the collection of sentences, wherein this collection is being used to establish a context for the current query, wherein a vocabulary repository is learned over time, possibly including external definitional data sources, that is indexed because it forms an association between placeholders such as <self-name> and <other names>  and the users name or an association between “paella” and “seafood” such that this associative reference is being interpreted as an indexing reference, and wherein the vector space representation of dialogues as well as particular utterances is a context summary model), determine replaceable elements in the collection based on the analysis of the collection, replace each of the replaceable elements with a corresponding topic element to form a modified collection ([p. 38, Section 2.1, p. 41, Section 3.1, Figure 1,Table 4] The dynamic replacement module substitutes the term paella by its definition, which has been previously stored in the vocabulary learning repository when turn 9 was processed., The actual user input is finally vectorized in turn 11 is the following one: so do you want some it is a Spanish food yellow rice with some seafood on it today?, which is the utterance used by IRIS to retrieve and select the response it provides in turn 12. ; wherein each of the particular elements in each dialogue turn stored in the response/utterance collection are replaced by other elements to form a modified utterance/modified collection such as “paella” being replaced by an extended definition of “paella”), determine a frequency each element appears in the modified collection, rank elements in the modified collection based on the frequency to form ranked elements; … ([p. 39, Section 2.1, p. 40, Section 2.2] The first score is applied at the utterance level. It computes the cosine similarities between the current user input vector and all single utterances stored in the database. This score is used for retrieving a large amount of candidate utterances from the dialogue database, generally between 50 and 100, depending on the absolute value of the associated scores., For each turn in the dialogue collection, a vector space model representation was constructed. For this, the standard bag-of-words weighting scheme known as TF-IDF was used (Spark, 1972; Salton and Buckley, 1988). … Also during the tokenization phase, all self-references to current speaker names in the utterances were replaced by the placeholder, as well as all references to the names of other speakers participating in the same dialogue were replaced by the place-holder. Finally, a vector space model representation was also computed for each full dialogue in the collection. For this bag-of-words model at the dialogue level, both utterance and context information were taken into account. Again, the TF-IDF weighting scheme was used.; wherein TF-IDF, a metric for determining/ranking the relative importance/weight of elements/words in an utterance according to the frequency of appearance of that word in the collection of the dialogue (modified as noted above to account for substitutable vocabulary semantic equivalents), is used to construct a vector space representation of each utterance, including the current query, which is used to identify contexts in the form of a set of “candidate utterances” which are previous sentences in the dialogues that have a similarity score that indicates a contextual match to the current query vector representation), determine a timing of each sentence in the modified collection, ([p. 39, Section 2.1] In other to facilitate possible topic changes along the dialogue evolution, a damping or “forgetting” factor is used for giving more importance to the most recent utterances in the dialogue history..; wherein the timing of the previous utterances is used to weight the more recent utterances more than the older utterances.), score every sentence in the modified collection based on the timing and the one or more contexts and select one or more sentences with highest scores from the modified collection to form the context sentences ([p. 39, Section 2.1] … A single vector representation is then computed for the currently updated dialogue history after applying the damping factor. The cosine similarity between this vector and the vector representations for each full dialogue stored in the dialogue database are computed and used along with the utterance-level score for generating a final rank of candidate utterances. ; wherein the dialogue history is updated using the temporal damping/forget factor and then used to identify the highest scoring candidate utterances and wherein these candidate utterances are the context sentences because they are sentences in previous dialogues that are found to be most contextually relevant to the current query both in terms of time and in terms of TF-IDF metrics); … select a predetermined number of responses from the response database based on highest relevancy scores and randomly select the result response from the predetermined number of responses, and provide the result response to the user in reply to the query ([p. 39, Section 2.1, Table 4] … The dialogue management module randomly selects one of the top ranked utterances and prompts back to the user the corresponding reply (from the dialogue database) to the winning utterance. ; wherein the system responds to the user with a reply that corresponds to the utterance with the winning relevance score which is chosen randomly from amongst the top ranking scores such that the number of candidate responses corresponds to the number of candidate utterances, a number that is known before the random selection.). 
However, Banchs does not explicitly teach query utilizing a neural network  …; … select a set number of the highest ranked elements of the modified collection as one or more contexts … assign an emotion label to each sentence in the context sentences utilizing a sentiment analysis model to form labeled sentences, wherein the emotion label identifies a user tone for a sentence; select a result response from a response database utilizing a response prediction model, wherein selecting the result response comprises: assign a relevancy score to each response in the response database based on the query and the labeled sentences,.  In other words, Banchs does not explicitly teach semantic analysis for sentiment detection and therefore does not compute a relevancy score based upon sentiment-labeled sentences. Furthermore, Banchs does not teach any neural network implementations of his system. 
However,  Mizukami, in the analogous environment of automatic dialogue system design, teaches assign an emotion label to each sentence in the context sentences utilizing a sentiment analysis model to form labeled sentences, wherein the emotion label identifies a user tone for a sentence; wherein the emotion label identifies a user tone for a sentence; ([p. 785, Section 2.2, p. 786, Section 3, p. 787, Section 4.2.2, Table 2], For example, when the dialogue system makes a funny joke, the user may laugh or praise the system. These user feedback utterances express the user’s opinion or feeling about the response, and it is useful to estimate satisfaction at test time using these utterances, removing the need for explicit annotation. Thus, we propose to predict user satisfaction score directly by analyzing this feedback., Vector Regression [9], which has proven effective in previous work on dialogue quality estimation [16]. For the t-th tri-turn in the training data, we have a labeled satisfaction score st which is to be estimated by a regression model R(mt) given the user feedback utterance mt as input. As input variables of the regression, we use occurrences of words, word classes defined by Japanese Word Net [17], and sentiment orientation scores calculated by a sentiment lexicon [18]. Specifically, we use the following features:… The sentiment lexicon features intuitively capture information such as “utterances including sentimentally charged words express positive or negative opinions about the previous utterance.”, Specifically, we estimate satisfaction data sest = sest,1,...,sest,|Le| where each value represents the current user’s satisfaction with a particular dialogue response in the list Le = q1, r1,1,q1, r1,2,...qv, rv,wv which enumerates all the query-response pairs in example database e.; wherein, for each utterance-system response-user feedback in the database, a label in the form of a level of satisfaction is implicitly deduced and is assigned to the user response but is also associated with any user query utterance and the system response, thereby assigning an emotional label to each sentence in the context sentences (i.e., the set of previous dialogue turns derived from a query) with this label being indicative of a level of emotional satisfaction which, in a BRI sense, also encompasses a tone reflective of particular emotions (for example, that the user is laughing or praising the system) that are mapped accordingly onto a level of emotional satisfaction (e.g., “happy” or “dissatisfied”) and where it is noted that the sentiment analysis is specifically intended to discern utterances with “sentimentally charged words” that are indicative of positive or negative opinions (i.e., the “sentimentally charged words” in a BRI sense correspond to a tone.) select a result response from a response database utilizing a response prediction model, wherein selecting the result response comprises: assign a relevancy score to each response in the response database based on the query and the labeled sentences, select a predetermined number of responses from the response database based on highest relevancy scores, and … select the result response from the predetermined number of responses; and provide the result response to the user in reply to the query.([p. 787, Section 4.2, Table 1, Table 3], Both methods select the query q that has the highest similarity to user utterance q , and obtain its corresponding response set r from multi-response example database emulti: <equation 3>  Next, we select a response r that has the highest expected satisfaction C(q, r) in response utterance candidates r: <equation 4>.; wherein a set of candidate responses are found by finding the candidate utterance/context sentence most similar to the current query and then evaluating the responses using the expected satisfaction/relevance metric C such that the highest scoring response is selected as the reply to the user and wherein the number of such candidate responses is predetermined since the database has already formed the association between the utterance/context sentence most similar to the current query with this list of candidate responses such as shown in Table 1 for instance.) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Banchs to incorporate the teachings of Mitzukami to assign emotional labels, corresponding to a user tone, to sentences using a semantic sentiment analysis model and use this labeling in selecting a response to a user in an automatic dialogue system. The modification would have been obvious because one of ordinary skill would have been motivated to improve the satisfaction quality of an automated reply in an interactive conversation by taking into account implicitly and explicitly learned preferences of the user according to user emotional state/tone derived from sentiment analysis  ([Abstract, p. 789, Section 6, Figure 3, Figure 4]).
However Banchs and Mitzukami do not teach select a set number of the highest ranked elements of the modified collection as one or more contexts … and do not teach a neural implementation of their dialogue systems. Although Mitzukami points out that a recursive neural network may be used for such systems, particularly for EBDM frameworks, he does not provide any motivation to make use of such an approach.  Mitzukami does not disclose a frequency-based method for determining contexts/context sentences.
However,  Xu, in the analogous environment of information retrieval, teaches responsive to collecting the query from the user: determine context sentences for the query utilizing a … and a context summary model, wherein determine the context sentences comprises: analyze a collection with a vocabulary index utilizing a machine learning algorithm, wherein the collection includes the query and at least one previously received query, determine replaceable elements in the collection based on the analysis of the collection, replace each of the replaceable elements with a corresponding topic element to form a modified collection,  determine a frequency each element appears in the modified collection, rank elements in the modified collection based on the frequency to form ranked elements; select a set number of the highest ranked elements of the modified collection as one or more contexts ([p. 81, Section 1, p. 84, Section 4.1, pp. 85-88, Section 4.2, p. 104, Section 13], Concepts can be as simple as single terms and pairs of terms. More sophisticated concepts are nouns and noun phrases., We can model a cluster of documents that are ranked highly for a query Q but are not relevant to it as the retrieval set for a different query Q9. Q and Q9 share many terms but are about two completely different topics. For example, Q can be “DNA testing and crime,” while Q9 can be “DNA testing for treating cancer.” If we search for the query “DNA testing and crime,” we m ay retrieve many documents about “DNA testing for treating cancer.”, Our approach is to prefer concepts cooccurring with more query terms over those cooccurring with fewer query terms for query expansion. Specifically, we will derive a function f~c, Q! which measures how good a concept c is for expanding query Q based on c’s cooccurrence with wi’s in S. All concepts are ranked by f, and the best concepts are added to Q…. The larger the number of cooccurrences, the less likely that c cooccurs with wi by chance. Let N be the number of documents in C, Nc the number of documents that contain c, and co~c, wi! the number of cooccurrences between c and wi in S. We proposed the following metric to measure the degree of cooccurrence of c with wi:… where tf(c, d) and tf(wi, d) are the frequencies of c and wi in document d, respectively…. Function f is used by local context analysis for ranking concepts. Because the idf values of the query terms are used as exponents in the formula, cooccurrence with a rare query term will have a bigger impact on f~c, Q! than cooccurrence with a frequent query term…. In summary, local context analysis takes these steps to expand a query Q on a collection C: (1) Perform an initial retrieval on C to get the top-ranked set S for Q. (2) Rank the concepts in the top-ranked set using the formula f~c, Q!. (3) Add the best k concepts to Q., Local context analysis assumes that query words and their alternatives have some chance to cooccur in a collection. In other words, it assumes that vocabulary X and its alternative Y are used together in some documents D in a collection. When a user posts a query written in X, we search for it and find documents D. Then from documents D we find the alternative vocabulary Y and use it to expand the query., wherein given a query (characterized by a set of elements/words), replaceable elements (topics/concepts) by analyzing (using words, conceptual phrases, and vocabulary alternatives) a modified collection (of pertinent documents) in which the set of documents/collection has been modified to include the replaceable elements (alternative vocabulary) in that collection (i.e., phrases or single or multiple nouns are replaced by concepts) such that this analysis computes the frequency/number of times each element (query word/element and concept/topic/replaceable element in the form of tf-idf metrics tf(c,d), tf(w_i,d)) in order to determine the co-occurrence frequency of a topic/replaceable element over each of a set of documents, such that the concepts/words are ranked according using frequency (specifically, by means of the function f(c,Q) which depends directly on the co-occurrence frequency) in order to establish the context of the query relative to the (pertinent) set of documents/modified collection, and such that only the k highest ranking concepts/replaceable elements/topics thereby found are used determine the context of the query 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Banchs and Mitzukami to incorporate the teachings of Xu to determine context sentences for the query utilizing a context summary model by analyzing a collection with a vocabulary index utilizing a machine learning algorithm, wherein the collection includes the query and at least one previously received query, determining replaceable elements in the collection based on the analysis of the collection, replacing each of the replaceable elements with a corresponding topic element to form a modified collection,  determining a frequency each element appears in the modified collection, ranking elements in the modified collection based on the frequency to form ranked elements, and selecting a set number of the highest ranked elements of the modified collection as one or more contexts. The modification would have been obvious because one of ordinary skill would have been motivated to improve the information retrieval in an automated interactive query response framework through effective and robust query expansion by determining and using set of the highest topic associated with the query corresponding to a context as determined through word/term frequency-based analysis over a set contextualized documents  (Xu, [Abstract, pp. 80-81, section 1, p. 110, Section 17, Table II, Table III])
However Banchs, Mitzukami, and Xu do not teach a neural implementation of their dialogue/IR systems..
However, Rush, in the analogous environment of performing sentence summarization of texts, teaches …context summary model and neural network … ([p. 380, Section 2, p. 381, Section 3.1, Figure 3] The core of our parameterization is a language model for estimating the contextual probability of the next word. The language model is adapted from a standard feed-forward neural network language model (NNLM) … The full model is ….. wherein an NNLM feed-forward neural network is used to form hypotheses of a summary of a content (=determine context sentences for the query utilizing a context summary model and neural network )  though the use of embeddings to associate input sentences in the form of a sequence of word indicator vectors to a current context by using hidden layers which encode embeddings). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Banchs, Mitzukami, and Xu to incorporate the teachings of Rush to use a neural network to determine the context sentences in a context summary model. The modification would have been obvious because one of ordinary skill would have been motivated to exploit the improved accuracy, as indicated by superior levels of observed perplexity, in forming sentence context summaries such as in the form of headline and abstract sentences   ([pp. 386-387, Section 8, Tables 2 and 3]).

In regard to claim 2, rejection of claim 1 is incorporated and Banchs further teaches wherein the at least one processor is operative to: receive an answer from the user in reply to the result response; analyze the answer to determine user feedback for the result response ([p. 39, Section 2.1] The user has to include one of three possible adaptations commands at the beginning of her/his new turn. The three adaptation commands recognized by IRIS are: ban (*), reinforce (+), and discourage (–). By using any of these three characters as the first character in the new turn, the user is requesting IRIS to modify the vector space representation of the previous selected response as follows…. ; wherein the answer of the user in response to the automated reply is analyzed to look for symbolic feedback indicators corresponding to how the user feels about that reply) and train the context summary model, …, and the response prediction model based on the user feedback ([p. 39, Section 2.1] IRIS will pull the vector space representation of its last selected utterance towards the vector space representation of the previous user turn, so that the probability of generating the same response given a similar user input will be increased. ; wherein the user feedback is used to modify the vector representation in a previous user according to that feedback which trains the context summary model because it changes the likelihood of selecting a candidate utterance/context sentence in the future as well as the response prediction model since it modifies the vector space similarity computation results as well) 
However, Banchs does not teach the sentiment analysis model. In other words, although the feedback is a reflection of user sentiment, Banchs does not explicitly use this information to train/re-train a sentiment model.
However,  Mizukami, in the analogous environment of automatic dialogue system design, teaches wherein the at least one processor is operative to: receive an answer from the user in reply to the result response; analyze the answer to determine user feedback for the result response; ([p. 785, Section 2.2, p. 786, Section 3,Table 2], For the t-th tri-turn in the training data, we have a labeled satisfaction score st which is to be estimated by a regression model R(mt) given the user feedback utterance mt as input. As input variables of the regression, we use occurrences of words, word classes defined by Japanese Word Net [17], and sentiment orientation scores calculated by a sentiment lexicon [18]. Specifically, we use the following features:… ; wherein, for each utterance-system response-user feedback in the database, a label in the form of a level of satisfaction is assigned to the user response from a regression analysis of pertinent semantic features but is also associated with any user query utterance and the system response in which the context of that feedback is represented by a tri-turn.) and train … sentiment analysis model, and the response prediction model based on the user feedback. ([p. 787, Section 4.2, p. 787, Section 4.2.2, Table 1, Table 3], Both methods select the query q that has the highest similarity to user utterance q , and obtain its corresponding response set r from multi-response example database emulti: <equation 3>  Next, we select a response r that has the highest expected satisfaction C(q, r) in response utterance candidates r: <equation 4>.,The system then estimates the user satisfaction for the example using the satisfaction prediction model R(mt), and updates the n-the element of the user satisfaction data for the next (t + 1)-th tri-turn: .; wherein the sentiment model is trained based upon user feedback both by incorporating new feedback into a set of user preferences which also modifies the collaborative filtering response prediction model which estimates which response is expected to produce the highest satisfaction for a user.) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Banchs to incorporate the teachings of Mitzukami to use user feedback to establish sentiment and to update/train models to represent the user’s sentiments and to predict satisfactory responses in an interactive automated dialogue system. The modification would have been obvious because one of ordinary skill would have been motivated to improve the satisfaction quality of an automated reply in an interactive conversation by taking into account learned implicitly and explicitly learned preferences of the user according to user emotional state/tone derived from sentiment analysis  ([Abstract, p. 789, Section 6, Figure 3, Figure 4]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Banchs and Mitzukami to incorporate the teachings of Xu and Rush for the same reasons as pointed out for claim 1.

In regard to claim 3, rejection of claim 2 is incorporated and Banchs does not further teach wherein the at least one processor is operative to: collect world feedback and train the response prediction model based on the world feedback.  Although Banchs teaches the usage of external information sources to supply definitions and associations to a vocabulary repository, he does not teach that this external information is a feedback.
However,  Mizukami, in the analogous environment of automatic dialogue system design, teaches wherein the at least one processor is operative to: collect world feedback ([p. 785, Section 2.2] The aim of our proposed method is to find responses that maximize user satisfaction, and thus the next step in our data collection is to collect responses annotated with satisfactions, as well as annotator feedback utterances.,. , wherein world feedback in the form of annotator responses are collected to support the collaborative filtering operation used to select dialogue responses.); and train the response prediction model based on the world feedback ([p. 787, Section 4.2, p. 787, Section 4.2.2, Table 1, Table 3], Both methods select the query q that has the highest similarity to user utterance q , and obtain its corresponding response set r from multi-response example database emulti: <equation 3>  Next, we select a response r that has the highest expected satisfaction C(q, r) in response utterance candidates r: <equation 4>.,Once the sest calculated, the system compares the current user’s predicted satisfaction with each response sest and annotated data su = su,1,...,su,|Le| for each annotator u ∈ U who participated in the satisfaction annotation described in Section 2.2.; wherein the annotator-based sentiments corresponding to the set of (other) users are used to create a model of preferences in a collaborative filtering framework used in the process of constructing/training a model for predicting the highest satisfaction responses.)
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Banchs to incorporate the teachings of Mitzukami to use world from other users/annotators feedback to support the preference-based model prediction process in an interactive automated dialogue system. The modification would have been obvious because one of ordinary skill would have been motivated to improve the satisfaction quality of an automated reply in an interactive conversation by taking into account learned preferences of the user  ([Abstract, p. 789, Section 6, Figure 3, Figure 4]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Banchs and Mitzukami to incorporate the teachings of Xu and Rush for the same reasons as pointed out for claim 1.

 In regard to claim 4, rejection of claim 2 is incorporated and Banchs further teaches wherein the user feedback for the result response is based on a judgment in the answer ([p. 39, Section 2.1] The user has to include one of three possible adaptations commands at the beginning of her/his new turn. The three adaptation commands recognized by IRIS are: ban (*), reinforce (+), and discourage (–). By using any of these three characters as the first character in the new turn, the user is requesting IRIS to modify the vector space representation of the previous selected response as follows…. ; wherein the answer of the user in response to the automated reply is analyzed to look for symbolic feedback indicators corresponding to how the user feels about that reply with the user rendering a judgement in the form of banning, reinforcing, or discouraging that reply.) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Banchs to incorporate the teachings of Mitzukami, Xu, and Rush for the same reasons as pointed out for claim 2.

In regard to claim 5, rejection of claim 4 is incorporated and Banchs further teaches wherein determining the judgment in the answer comprises: assign an answer emotion label to the answer …; determine one or more contexts of the answer utilizing the context summary model; ([p. 39, Section 2.1] The first score is applied at the utterance level. It computes the cosine similarities between the current user input vector and all single utterances stored in the database. This score is used for retrieving a large amount of candidate utterances from the dialogue database, generally between 50 and 100, depending on the absolute value of the associated scores… The user has to include one of three possible adaptations commands at the beginning of her/his new turn. The three adaptation commands recognized by IRIS are: ban (*), reinforce (+), and discourage (–). By using any of these three characters as the first character in the new turn, the user is requesting IRIS to modify the vector space representation of the previous selected response as follows…. ; wherein the judgment of the user is determined from an explicit indication of sentiment such that the context of the sentiment is the previous automated reply which is then labeled according to that explicit sentiment and wherein vector space model representation of the utterance defines the context which is also modified in response to this sentiment feedback). 
However, Banchs does not explicitly teach … the sentiment analysis model; …and determine a similarity between the one or more contexts of the answer and the one or more contexts of the query, wherein the judgment is based on the answer emotion label and the similarity. Banchs does not assign an emotion label based on sentiment analysis but rather by user direct user feedback. Also, Banchs does not determine a similarity between the answer contexts and the query contexts to render a judgement.
However,  Mizukami, in the analogous environment of automatic dialogue system design, teaches wherein determining the judgment in the answer comprises: assign an answer emotion label to the answer utilizing the sentiment analysis model; ([p. 785, Section 2.2, p. 786, Section 3,Table 2], Thus, we propose to predict user satisfaction score directly by analyzing this feedback., Vector Regression [9], which has proven effective in previous work on dialogue quality estimation [16]. For the t-th tri-turn in the training data, we have a labeled satisfaction score st which is to be estimated by a regression model R(mt) given the user feedback utterance mt as input. As input variables of the regression, we use occurrences of words, word classes defined by Japanese Word Net [17], and sentiment orientation scores calculated by a sentiment lexicon [18]. Specifically, we use the following features:… ; wherein, a sentiment label is assigned to each response of the user to each automated reply using a sentiment analysis/regression model.); determine one or more contexts of the answer …; ([p. 787, Section 4.2.2], The system then estimates the user satisfaction for the example using the satisfaction prediction model R(mt), and updates the n-the element of the user satisfaction data for the next (t + 1)-th tri-turn:<equation 6>… Once the sest calculated, the system compares the current user’s predicted satisfaction with each response sest and annotated data su = su,1,...,su,|Le| for each annotator u ∈ U… ; wherein, for each utterance-system response-user feedback in the database, label in the form of a level of satisfaction is assigned to the user response but is also associated with any user query utterance and the system response such that the context is determined by the tri turn representation with different contexts for that answer corresponding to the set of annotated responses and the set of user responses.) and determine a similarity between the one or more contexts of the answer and the one or more contexts of the query, wherein the judgment is based on the answer emotion label and the similarity ([p. 787, Section 4.2.2], Finally, the system estimates the satisfaction of each response by multiplying the cosine similarity between sest and su with the annotator’s satisfaction with the response su,q,r where u ∈ U, r ∈ r and the average satisfaction of all users is sq,r: <equation 7>:; wherein, a final satisfaction metric/judgement C is computed for an automated reply in response to a user utterance such that this judgement is based upon the learned and annotated sentiment labels with the similarity of contexts of the responses and the contexts of the query determined by the tri turn representation in which each single context is shared between each single utterance and each single response but also multiple answer contexts across the annotators are associated with/determined to be similar to the query context also through the tri turn representation.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Banchs to incorporate the teachings of Mitzukami to use sentiment analysis to form a judgement from a user response by determining the correspondence between the sentiment expressed in that response to the query context  in an interactive automated dialogue system. The modification would have been obvious because one of ordinary skill would have been motivated to improve the satisfaction quality of an automated reply in an interactive conversation by taking into account learned preferences of the user to the contextual response type ([Abstract, p. 789, Section 6, Figure 3, Figure 4])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Banchs and Mitzukami to incorporate the teachings of Xu and Rush for the same reasons as pointed out for claim 2.

In regard to claim 9, rejection of claim 1 is incorporated and Banchs does not further teach wherein the sentiment analysis model utilizes a multiple class vector support machine trained utilizing at least one of word ngrams, character ngrams, word skip-grams, brown cluster ngrams, part-of-speech tags, lexicons, social network related words, and word2vec cluster ngrams to identify the emotion label. 
However,  Mizukami, in the analogous environment of automatic dialogue system design, teaches wherein the sentiment analysis model utilizes a multiple class vector support machine trained utilizing at least one of word ngrams, character ngrams, word skip-grams, brown cluster ngrams, part-of-speech tags, lexicons, social network related words, and word2vec cluster ngrams to identify the emotion label ([p. 786, Section 3] Specifically, we use the following features: • …n-grams in user feedback mt. wt = wt,1, wt,2,...,wt,N…. Here, the word n-gram features allow the classifier to flexibly learn expressions that represent user satisfaction, and word classes allow these features to generalize. … Based on these features, we construct the user satisfaction prediction model with Support Vector Regression (SVR) , wherein a multi class Support Vector Regression/SVM is to determine the sentiment label of the user response.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Banchs to incorporate the teachings of Mitzukami to use a trained multi-class SVM operating on pertinent semantic features to perform sentiment classification for labeling  in an interactive automated dialogue system. The modification would have been obvious because one of ordinary skill would have been motivated to improve the satisfaction quality of an automated reply in an interactive conversation by taking into account learned preferences of the user  ([Abstract, p. 789, Section 6, Figure 3, Figure 4]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Banchs and Mitzukami to incorporate the teachings of Xu and Rush for the same reasons as pointed out for claim 1.

In regard to claim 10, rejection of claim 1 is incorporated and Banchs further teaches wherein the context summary model utilizes a vector system a… to determine the context sentences. ([p. 37, Section 1, p. 38, Section 2.1] IRIS uses a dual search strategy. In addition to the current user input, which is compared with all existent utterances in the database, a vector representation of the current dialogue history is also compared with vector representations of full dialogues in the database., In the case of a mature dialogue, when there are more terms into the vocabulary learning repository, every term matched in the input is replaced by its corresponding definition stored in the vocabulary learning database.; wherein machine learning is used to analyze a query/utterance in the context of other turns in a current dialogue as well as in the context of previous full dialogues such that current and past queries/utterances form the collection of sentences, wherein this collection is being used to establish a context for the current query, and wherein the vector space representation of dialogues as well as particular utterances is a context summary model). However, neither Banchs nor Mitzukami nor Xu teaches the implementation of a context summary model using a neural network.
However, Rush, in the analogous environment of performing sentence summarization of texts, teaches wherein the context summary model utilizes a vector system and a feed-forward neural network language model to determine the context sentences ([p. 380, Section 2, p. 381, Section 3.1, Figure 3] The core of our parameterization is a language model for estimating the contextual probability of the next word. The language model is adapted from a standard feed-forward neural network language model (NNLM) … The full model is ….; wherein an NNLM feed-forward neural network is used to form hypotheses of a summary of a content (=context summary model … to determine the context sentences) though the use of embeddings to associate input sentences in the form of a sequence of word indicator vectors (=vector system) to a current context by using hidden layers which encode embeddings). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Banchs, Mitzukami, and Xu to incorporate the teachings of Rush to use a feed forward neural network to determine the context sentences in a context summary model. The modification would have been obvious because one of ordinary skill would have been motivated to exploit the improved accuracy, as indicated by superior levels of observed perplexity, in forming sentence context summaries such as in the form of headline and abstract sentences   ([pp. 386-387, Section 8, Tables 2 and 3]).

In regard to claim 12, rejection of claim 1 is incorporated and Banchs further teaches wherein the relevancy score is based on a semantic similarity between responses located in the response database and the query and the … sentences ([p. 39, Section 2.1] The cosine similarity between this vector and the vector representations for each full dialogue stored in the dialogue database are computed and used along with the utterance-level score for generating a final rank of candidate utterances… The user has to include one of three possible adaptations commands at the beginning of her/his new turn. The three adaptation commands recognized by IRIS are: ban (*), reinforce (+), and discourage (–). By using any of these three characters as the first character in the new turn, the user is requesting IRIS to modify the vector space representation of the previous selected response as follows…. ; wherein the highest scoring candidate utterances is determined from the TF-IDF vector space-based semantic similarity between utterance/responses stored in the response database and the current query and wherein this similarity is also affected by the sentiment expressed in the response such as by modifying the vector space representation to reinforce a type of response if the user specifies a reinforcement symbol).
However, Banchs does not explicitly teach … labeled ….  
However,  Mizukami, in the analogous environment of automatic dialogue system design, teaches wherein the relevancy score is based on a semantic similarity between responses located in the response database and the query and the labeled sentences.([p. 787, Section 4.2, Table 1, Table 3], Both methods select the query q that has the highest similarity to user utterance q, and obtain its corresponding response set r from multi-response example database emulti: <equation 3>  Next, we select a response r that has the highest expected satisfaction C(q, r) in response utterance candidates r: <equation 4>.; wherein a set of candidate responses are found by finding the candidate response most similar to the current query and the user’s preferences as applied to that annotated response candidate.) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Banchs to incorporate the teachings of Mitzukami to determine the relevance of a candidate response based upon the similarity between the current query and stored query/labeled responses in an automatic dialogue system. The modification would have been obvious because one of ordinary skill would have been motivated to improve the satisfaction quality of an automated reply in an interactive conversation by taking into account implicitly and explicitly learned preferences of the user according to user emotional state/tone derived from sentiment analysis  ([Abstract, p. 789, Section 6, Figure 3, Figure 4]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Banchs and Mitzukami to incorporate the teachings of Xu and Rush for the same reasons as pointed out for claim 1.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Banchs, in view of Mizukami, in view of Xu, in view of Rush, and in further view of Vanzo et al. (“A context-based model for sentiment analysis in Twitter”, Proceedings of COLING 2014; Technical Papers, August 23-29, 2014, pp. 2345-2354), hereinafter referred to as Vanzo.

In regard to claim 6, rejection of claim 5 is incorporated and Banchs, Mitzukami, Xu, and Rush do not further teach wherein the judgment is positive when the emotion label is positive and the similarity is high.  Xu, Banchs, and Rush do not discuss sentiment analysis. Mitzukami, as pointed out above, determines a judgement but does not relate it to the similarity and sense of sentiment as recited.
However,  Vanzo, in the analogous environment of performing context-based sentiment analysis, teaches wherein the judgment is positive when the emotion label is positive and the similarity is high ([p. 2346, Section 3, pp. 2347-2348, Section 3.1, pp. 2348-2349, Section 3.2], Kernel functions are used to capture specific aspects of the semantic relatedness between two tweets …, The Kernel function, called User Sentiment Profile Kernel (USPK), is the cosine similarity between two vectors …; wherein various approaches for determining the sentiment to be associated with a particular topic or content of a conversation is negative or positive (=judgement is positive) is determined by using, for instance LSK, USPK, or Markovian modeling, to associate a tweet which exhibits a sentiment either negative or positive (=when the emotional label is positive) to the particular sentences in that conversation stream which exhibit a strong similarity, such as from having the same topical hashtags (=the similarity is high)) . 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Banchs, Mitzukami, Xu, and Rush to incorporate the teachings of Vanzo to determine the user’s judgmental preferences and attitudes based on both the emotional label associated with a response determined by sentiment analysis and the contextual semantic association between that response and the previous responses or dialogue such that a positive polarity which is semantically similar to previous contextual dialogue would correspond to an ultimate determination of a positive judgmental preference or attitude. The modification would have been obvious because one of ordinary skill would have been motivated to exploit the efficiency and superior performance of a context-based sentiment analysis model which infers the ultimate sentiment polarity of a given response using rich contextual information and automatically (instead of manually) labeled sentiment polarity associated with previous sentences in an interactive conversation   ([p. 2352, Section 5, Table 2]).

In regard to claim 7, rejection of claim 5 is incorporated and Banchs, Mitzukami, Xu, and Rush do not further teach wherein the judgment is negative when the emotion label is neutral or negative and the similarity is low. Xu, Banchs, and Rush do not discuss sentiment analysis. Mitzukami, as pointed out above, determines a judgement but does not relate it to the similarity and sense of sentiment as recited.
However,  Vanzo, in the analogous environment of performing context-based sentiment analysis, teaches wherein the judgment is negative when the emotion label is neutral or negative and the similarity is low ([p. 2348-2349, Section 3.2, p. 2349, Section 4, p. 2350, Section 4.1], The multi-classification may happen when no context is available (i.e., there is no conversation nor hashtag to build the context from) or when a rich conversational or topical context is available…; wherein, in the absence of sufficient contextual information such as that provided by hashtags (=similarity is low), a multi-class SVM model is used to determine the sentiment of the user response which then becomes the judgement as well since the context information is not used to modify the polarity assigned to the response by itself such that if the polarity of the sentence were negative, the resulting ultimate sentiment (=judgement) would also be negative and wherein it is noted that the emotional label need only be either neutral or negative to satisfy the claimed limitations) . 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Banchs, Mitzukami, Xu, and Rush to incorporate the teachings of Vanzo to determine the user’s judgmental preferences and attitudes based on both the emotional label associated with a response determined by sentiment analysis and the contextual semantic association between that response and the previous responses or dialogue but default the ultimate judgmental polarity to just the sentiment associated with the response itself when insufficient context information is present. The modification would have been obvious because one of ordinary skill would have been motivated, when context information is available, to exploit the efficiency and superior performance of a context-based sentiment analysis model which infers the ultimate sentiment polarity of a given response using rich contextual information and automatically (instead of manually) labeled sentiment polarity associated with previous sentences in an interactive conversation while having also producing an accurate ultimate sentiment polarity when insufficient context information is available ([p. 2352, Section 5, Table 2]).

In regard to claim 8, rejection of claim 5 is incorporated and Banchs, Mitzukami, Xu, and Rush do not further teach wherein the judgment is positive when the emotion label is positive and the similarity is high. Xu, Banchs, and Rush do not discuss sentiment analysis. Mitzukami, as pointed out above, determines a judgement but does not relate it to the similarity and sense of sentiment as recited.
However,  Vanzo, in the analogous environment of performing context-based sentiment analysis, teaches wherein the judgment is negative when the emotion label is negative and the similarity is high ([p. 2346, Section 3, pp. 2347-2348, Section 3.1, pp. 2348-2349, Section 3.2], Kernel functions are used to capture specific aspects of the semantic relatedness between two tweets …, The Kernel function, called User Sentiment Profile Kernel (USPK), is the cosine similarity between two vectors …; wherein various approaches for determining the sentiment to be associated with a particular topic or content of a conversation is positive or negative (=judgement is negative) is determined by using, for instance LSK, USPK, or Markovian modeling, to associate a tweet which exhibits a sentiment either positive or negative (=when the emotional label is negative) to the particular sentences in that conversation stream which exhibit a strong similarity, such as from having the same topical hashtags (=the similarity is high)) . 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Banchs, Mitzukami, Xu, and Rush to incorporate the teachings of Vanzo to determine the user’s judgmental preferences and attitudes based on both the emotional label associated with a response determined by sentiment analysis and the contextual semantic association between that response and the previous responses or dialogue such that a positive polarity which is semantically similar to previous contextual dialogue would correspond to an ultimate determination of a positive judgmental preference or attitude. The modification would have been obvious because one of ordinary skill would have been motivated to exploit the efficiency and superior performance of a context-based sentiment analysis model which infers the ultimate sentiment polarity of a given response using rich contextual information and automatically (instead of manually) labeled sentiment polarity associated with previous sentences in an interactive conversation   ([p. 2352, Section 5, Table 2]).

Claims 11, 15, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Banchs, in view of Mitzukami, in view of Xu, in view of Rush, and in further view of Sordoni et al (“A Hierarchical Recurrent Encoder-Decoder for Generative Context-Aware Query Suggestion”, https://arxiv.org/abs/1507.2221.pdf, arXiv:1507.02221v1 [cs.NE] 8 July 2015, pp. 1-10), hereinafter referred to as Sordoni. 

In regard to claim 11, rejection of claim 1 is incorporated and Banchs, Mitzukami, Xu, and Rush do not further teach wherein the response prediction model utilizes a deep semantic similarity model and a recurrent neural network with gated recurrent units.
Banchs, Mizukami, and Xu do not explicitly make use of a neural network in their systems. The neural network of Rush is not used to generate a predicted response to a query.
However, Sordoni, in the analogous environment of performing sentence summarization of texts, teaches wherein the response prediction model utilizes a deep semantic similarity model and a recurrent neural network with gated recurrent units ([Abstract, Figures 1, and 3, pp. 3-5, Section 3.2] In an encoder RNN, the last state h_N may be viewed as an order-sensitive compact summary of the input query. In a decoder RNN, the recurrent states are used to predict the next word in a sequence…., We choose to use the Gated Recurrent Unit (GRU) as our non-linear transformation f.,; wherein a GRU RNN may be used to either perform encoding to form of the input query sequence into an embedding space or perform decoding from the embedding space to determine the prediction of the next response (=response prediction model) such that the GRU RNN encoder/decoder creates a deep semantic mapping (=deep semantic similarity model)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Banchs, Mitzukami, Xu, and Rush to incorporate the teachings of Sordoni to use a GRU RNN to perform deep semantic encoding of the user query and previous conversations and to predict the response through decoding of the deep semantic representation. The modification would have been obvious because one of ordinary skill would have been motivated to exploit the improved accuracy in next query prediction, even in the case of long-tailed queries, made possible by the GRU RNN encoder/decoder architecture ([pp. 6-9, Sections 4.4-4.6, Figures 4-8]).

In regard to claim 15, rejection of claim 14 is incorporated and Banchs further teaches wherein the context sentences for the query are determined utilizing a learning algorithm, a vector system …. ([p. 37, Section 1, p. 38, Section 2.1] IRIS uses a dual search strategy. In addition to the current user input, which is compared with all existent utterances in the database, a vector representation of the current dialogue history is also compared with vector representations of full dialogues in the database., In the case of a mature dialogue, when there are more terms into the vocabulary learning repository, every term matched in the input is replaced by its corresponding definition stored in the vocabulary learning database.; wherein machine learning is used to analyze a query/utterance in the context of other turns in a current dialogue as well as in the context of previous full dialogues such that current and past queries/utterances form the collection of sentences, wherein this collection is being used to establish a context for the current query, and wherein the vector space representation of dialogues as well as particular utterances is a context summary model). 
However, Banchs does not teach a feed-forward neural network language model, wherein the semantic analysis is a multiple class vector support machine trained utilizing at least one of word ngrams, character ngrams, word skip-grams, brown cluster ngrams, part-of-speech tags, lexicons, social network related words, and word2vec cluster ngrams, and wherein the relevancy scores and the result response are determined utilizing a deep semantic similarity model and a recurrent neural network with gated recurrent units.37 Banchs does not explicitly teach semantic analysis and does not teach a neural network implementation.
However,  Mizukami, in the analogous environment of automatic dialogue system design, teaches wherein the sentiment analysis model utilizes a multiple class vector support machine trained utilizing at least one of word ngrams, character ngrams, word skip-grams, brown cluster ngrams, part-of-speech tags, lexicons, social network related words, and word2vec cluster ngrams to identify the emotion label ([p. 786, Section 3] Specifically, we use the following features: • …n-grams in user feedback mt. wt = wt,1, wt,2,...,wt,N…. Here, the word n-gram features allow the classifier to flexibly learn expressions that represent user satisfaction, and word classes allow these features to generalize. … Based on these features, we construct the user satisfaction prediction model with Support Vector Regression (SVR) , wherein a multi class Support Vector Regression/SVM is to determine the sentiment label of the user response.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Banchs to incorporate the teachings of Mitzukami to use a trained multi-class SVM operating on pertinent semantic features to perform sentiment classification for labeling  in an interactive automated dialogue system. The modification would have been obvious because one of ordinary skill would have been motivated to improve the satisfaction quality of an automated reply in an interactive conversation by taking into account implicitly and explicitly learned preferences of the user according to user emotional state/tone derived from sentiment analysis  ([Abstract, p. 789, Section 6, Figure 3, Figure 4]).
However, Banchs, Mitzukami, and Xu do not teach a feed-forward neural network language model, … wherein the relevancy scores and the result response are determined utilizing a deep semantic similarity model and a recurrent neural network with gated recurrent units.
However, Rush, in the analogous environment of performing sentence summarization of texts, teaches a vector system, and a feed-forward neural network language model ([p. 380, Section 2, p. 381, Section 3.1, Figure 3] The core of our parameterization is a language model for estimating the contextual probability of the next word. The language model is adapted from a standard feed-forward neural network language model (NNLM) … The full model is ….; wherein an NNLM feed-forward neural network is used to form hypotheses of a summary of a content (=to determine the context sentences) through the use of embeddings to associate input sentences in the form of a sequence of word indicator vectors (=vector system) to a current context by using hidden layers which encode embeddings). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Banchs, Mitzukami, and Xu to incorporate the teachings of Rush to use a feed forward neural network to determine the context sentences in a context summary model. The modification would have been obvious because one of ordinary skill would have been motivated to exploit the improved accuracy, as indicated by superior levels of observed perplexity, in forming sentence context summaries such as in the form of headline and abstract sentences   ([pp. 386-387, Section 8, Tables 2 and 3]).
However, Banchs, Mitzukami, Xu, and Rush do not teach and wherein the relevancy scores and the result response are determined utilizing a deep semantic similarity model and a recurrent neural network with gated recurrent unit. Rush indicates the utilization of a recurrent neural network as future work.
However, Sordoni, in the analogous environment of performing sentence summarization of texts, teaches and wherein the relevancy scores and the result response are determined utilizing a deep semantic similarity model and a recurrent neural network with gated recurrent units ([Abstract, Figures 1, and 3, pp. 3-5, Section 3.2] In an encoder RNN, the last state h_N may be viewed as an order-sensitive compact summary of the input query. In a decoder RNN, the recurrent states are used to predict the next word in a sequence…., We choose to use the Gated Recurrent Unit (GRU) as our non-linear transformation f.,; wherein a GRU RNN may be used to either perform encoding to form of the input query sequence into an embedding space or perform decoding from the embedding space to determine the prediction of the next response (=relevancy scores and the result response are determined) such that the GRU RNN encoder/decoder creates a deep semantic mapping (=deep semantic similarity model)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Banchs, Mitzukami, Xu, and Rush to incorporate the teachings of Sordoni to use a GRU RNN to perform deep semantic encoding of the user query and previous conversations and to predict the response through decoding of the deep semantic representation. The modification would have been obvious because one of ordinary skill would have been motivated to exploit the improved accuracy in next query prediction, even in the case of long-tailed queries, made possible by the GRU RNN encoder/decoder architecture ([pp. 6-9, Sections 4.4-4.6, Figures 4-8]).

In regards claim 16, rejection of claim 14 is incorporated and Banchs further teaches  further comprising: receiving an answer from the user in reply to the result response; analyzing the answer to determine user feedback for the result response ([p. 39, Section 2.1] The user has to include one of three possible adaptations commands at the beginning of her/his new turn. The three adaptation commands recognized by IRIS are: ban (*), reinforce (+), and discourage (–). By using any of these three characters as the first character in the new turn, the user is requesting IRIS to modify the vector space representation of the previous selected response as follows…. ; wherein the answer of the user in response to the automated reply is analyzed to look for symbolic feedback indicators corresponding to how the user feels about that reply with the user rendering a judgement in the form of banning, reinforcing, or discouraging that reply.); and training the learning algorithm, the vector system, ...based on the user feedback ([p. 39, Section 2.1] IRIS will pull the vector space representation of its last selected utterance towards the vector space representation of the previous user turn, so that the probability of generating the same response given a similar user input will be increased. ; wherein the user feedback is used to modify the vector representation in a previous user according to that feedback which trains the context summary model because it changes the likelihood of selecting a candidate utterance/context sentence in the future as well as the response prediction model since it modifies the vector space similarity computation results as well.) 
However, Banchs does not explicitly teach training … the feed-forward neural network language model, the multiple class vector support machine, and the deep semantic similarity model and the recurrent neural network with the gated recurrent units …
However,  Mizukami, in the analogous environment of automatic dialogue system design, teaches further comprising: receiving an answer from the user in reply to the result response; analyzing the answer to determine user feedback for the result response and training the learning algorithm,... the multiple class vector support machine, … based on the user feedback ([p. 786, Section 3] We predict user satisfaction in each tri-turn using Support Vector Regression [9], which has proven effective in previous work on dialogue quality estimation… Based on these features, we construct the user satisfaction prediction model with Support Vector Regression (SVR) , wherein the features for each user feedback response are used to generate an SVR-based model predictive of user preferences.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Banchs to incorporate the teachings of Mitzukami to use a trained multi-class SVM based on user response data in an interactive automated dialogue system. The modification would have been obvious because one of ordinary skill would have been motivated to improve the satisfaction quality of an automated reply in an interactive conversation by taking into implicitly and explicitly learned preferences of the user according to user emotional state/tone derived from sentiment analysis  ([Abstract, p. 789, Section 6, Figure 3, Figure 4]).
However, Banchs, Mitzukami, and Xu do not teach training …, the feed-forward neural network language model and the deep semantic similarity model and the recurrent neural network with the gated recurrent units …. Rush indicates the utilization of a recurrent neural network as future work.
However, Rush, in the analogous environment of performing sentence summarization of texts, teaches training … the vector system, the feed-forward neural network language model ([p. pp. 382, Section 3.3] The lack of generation constraints makes it possible to train the model on arbitrary input-output pairs … We minimize NLL by using min-batch stochastic gradient descent.; wherein an NNLM feed-forward neural network is trained from arbitrary input-output pairs, which may include any corpus collected up to the point of training, through a minimization of the negative log-likelihood factors which express the predicted summary response given that corpus). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Banchs, Mitzukami, and Xu to incorporate the teachings of Rush to train and use a feed forward neural network to determine the context sentences in a dialogue, including a user feedback response. The modification would have been obvious because one of ordinary skill would have been motivated to exploit the improved accuracy, as indicated by superior levels of observed perplexity, in forming sentence context summaries such as in the form of headline and abstract sentences   ([pp. 386-387, Section 8, Tables 2 and 3]).
However, Banchs, Mitzukami, Xu, and Rush do not training … and the deep semantic similarity model and the recurrent neural network with the gated recurrent units. Rush merely indicates the utilization of a recurrent neural network as future work.
However, Sordoni, in the analogous environment of performing sentence summarization of texts, teaches training … and the deep semantic similarity model and the recurrent neural network with the gated recurrent units ([p. 4, Section 3.2, Figure 3] During training, the model encodes “Cleveland gallery, updates the session-level recurrent state and maximize the probability of seeing the following query “lake erie art”. The process is repeated for all queries in the session.; wherein a GRU RNN encoder/decoder is trained across each successive query in the session such that any given query may be considered a user feedback)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Banchs, Mitzukami, Xu, and Rush to incorporate the teachings of Sordoni to train and use a GRU RNN to perform deep semantic encoding of the user feedback response/query and previous conversations and to predict the response through decoding of the deep semantic representation. The modification would have been obvious because one of ordinary skill would have been motivated to exploit the improved accuracy in next query prediction, even in the case of long-tailed queries, made possible by the GRU RNN encoder/decoder architecture ([pp. 6-9, Sections 4.4-4.6, Figures 4-8]).

In regard to claim 17, rejection of claim 15 is incorporated and Banchs does not further teach  further comprising: collect world feedback; and training the deep semantic similarity model and the recurrent neural network with the gated recurrent units based on the world feedback. Although Banchs teaches the usage of external information sources to supply definitions and associations to a vocabulary repository, he does not teach that this external information is a feedback.
However,  Mizukami, in the analogous environment of automatic dialogue system design, teaches further comprising: collect world feedback; ([p. 785, Section 2.2] The aim of our proposed method is to find responses that maximize user satisfaction, and thus the next step in our data collection is to collect responses annotated with satisfactions, as well as annotator feedback utterances.,. , wherein world feedback in the form of annotator responses are collected to support the collaborative filtering operation used to select dialogue responses.); 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Banchs to incorporate the teachings of Mitzukami to use world from other users/annotators feedback to support the preference-based model prediction process in an interactive automated dialogue system. The modification would have been obvious because one of ordinary skill would have been motivated to improve the satisfaction quality of an automated reply in an interactive conversation by taking into account implicitly and explicitly learned preferences of the user according to user emotional state/tone derived from sentiment analysis  ([Abstract, p. 789, Section 6, Figure 3, Figure 4]).
However, Banchs, Mitzukami, Xu, and Rush do not teach and training the deep semantic similarity model and the recurrent neural network with the gated recurrent units based on the world feedback. Although Mitzukami trains the response model based upon world feedback, he does not do so using a neural network. Likewise, Rush does not teach training of world feedback with a neural network. 
However, Sordoni, in the analogous environment of performing sentence summarization of texts, teaches and training the deep semantic similarity model and the recurrent neural network with the gated recurrent units based on the world feedback ([p. 6, Section 4.3, p. 8, Section 4.6] Given a session S …, we aim to predict the target query A_M given the context A_1 …, Q_M-1. Q_(M-1) is called the anchor query … We predict the next query in three scenarios: … (C) when the anchor is not present in the background data.; wherein a GRU RNN encoder/decoder is trained and applied for the case in which the anchor query is not part of the user feedback contained in a session and is instead found in background data (=world feedback)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Banchs, Mitzukami, Xu, and Rush to incorporate the teachings of Sordoni to train and use a GRU RNN to perform deep semantic encoding of background or world feedback to predict the response through decoding of the deep semantic representation. The modification would have been obvious because one of ordinary skill would have been motivated to exploit the improved accuracy in next query prediction, even in the case of long-tailed queries for which only background feedback is available, made possible by the GRU RNN encoder/decoder architecture ([pp. 6-9, Sections 4.4-4.6, Figures 4-8]).
 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Banchs, in view of Mitzukami, in view of Xu, in view of Rush, and in further view of Lim et al (US20160342317), hereinafter referred to as Lim. 

In regard to claim 13, rejection of claim 12 is incorporated and Banchs further teaches wherein the relevancy score increases as the semantic similarity between a response located in the response database, and the query and the … sentences increases ([p. 39, Section 2.1] The cosine similarity between this vector and the vector representations for each full dialogue stored in the dialogue database are computed and used along with the utterance-level score for generating a final rank of candidate utterances… The user has to include one of three possible adaptations commands at the beginning of her/his new turn. The three adaptation commands recognized by IRIS are: ban (*), reinforce (+), and discourage (–). By using any of these three characters as the first character in the new turn, the user is requesting IRIS to modify the vector space representation of the previous selected response as follows…. ; wherein the greater the similarity as determined by the vector representation of the candidate utterances/responses leads to a greater relevancy score and wherein the adaptive modification of the vector space representation of that utterance further increases/reinforces the relevancy score).
However, Banchs does not teach … labeled ….; wherein the semantic similarity includes a comparison of the emotion label for each of the context sentences to a stored emotion label corresponding to the response on the response database.  
However,  Mizukami, in the analogous environment of automatic dialogue system design, teaches wherein the relevancy score is based on a semantic similarity between responses located in the response database and the query and the labeled sentences.([p. 787, Section 4.2, Table 1, Table 3], Both methods select the query q that has the highest similarity to user utterance q, and obtain its corresponding response set r from multi-response example database emulti: <equation 3>  Next, we select a response r that has the highest expected satisfaction C(q, r) in response utterance candidates r: <equation 4>.; wherein a set of candidate responses are found by finding the candidate response most similar to the current query and the user’s preferences as applied to that annotated response candidate.) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Banchs to incorporate the teachings of Mitzukami to determine the relevance of a candidate response based upon the similarity between the current query and stored query/labeled responses in an automatic dialogue system. The modification would have been obvious because one of ordinary skill would have been motivated to improve the satisfaction quality of an automated reply in an interactive conversation by taking into account implicitly and explicitly learned preferences of the user according to user emotional state/tone derived from sentiment analysis  ([Abstract, p. 789, Section 6, Figure 3, Figure 4]).
However, Banchs, Mitzukami, Xu, and Rush do not explicitly teach wherein the semantic similarity includes a comparison of the emotion label for each of the context sentences to a stored emotion label corresponding to the response on the response database. Neither Xu nor Rush discuss a sentiment analysis component.
However, Lim, in the analogous environment of performing natural language conversation based on machine learning, teaches wherein the semantic similarity includes a comparison of the emotion label for each of the context sentences to a stored emotion label corresponding to the response on the response database ([Figure 5, 0029, 0036, 0037] Digital assistant 210 may dynamically generate a response during the conversation that is adapted to the identified targeted sentiment, such as “I’m glad you liked it; would you like me to add Restaurant A to your favorites list?” as one example.,; wherein a digital assistant conducts a conversation with a user during which it performs sentiment analysis classification, assigning labels to facets of the conversation (=labeled sentences) such that this sentimental association with a topic is subsequently used, along with a current context to create a response that also reflects that sentiment (=stored emotion label corresponding to the response on the response database) and wherein the labeling of facets is being interpreted as corresponding to the labeling of context sentences). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Banchs, Mitzukami, Xu, and Rush to incorporate the teachings of Lim to assign emotional labels to sentences in a determination of contextual relevance. The modification would have been obvious because one of ordinary skill would have been motivated to exploit the efficiency and superior performance of a context-based sentiment analysis model which infers the sentiment polarity of a given response using rich contextual information and automatically (instead of manually) labeled sentiment polarity associated with previous sentences in an interactive conversation   ([p. 2352, Section 5, Table 2]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yao et al (“An Attentional Neural Conversation Model with Improved Specificity”, https://arxiv.org/pdf/1606.01292.pdf, arXiv:1606.01292v1 [cs.CL] 3 June 2016, pp. 1-10), teach the use of term frequency associated with query elements in particular sentences in a dialogue history using IDF to rank contextual hypotheses (intention) such that a neural network based conversational agent selects responses according this ranking. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LEWIS KULP whose telephone number is (571)272-7983. The examiner can normally be reached M, Th, F 8-5:30; Tu 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang, can be reached on 571-270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT LEWIS KULP/Examiner, Art Unit 2124       
                                                                                                                                                                                                 /BRIAN M SMITH/Primary Examiner, Art Unit 2122